Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 03/01/2022:
Amendments of Claims 1, 7 and 9 are acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: 
On lines 16 and 17 the claim reads “a packaging line (5) provided with a conveyor device (11) to move, in succession, the bottles (3) through a packaging station (12) connected to the output station (9) so as to receive each capsule (2) released by the pocket conveyor (7) and feed it into a respective bottle (3)”. The Examiner considers that the word “each” is a typo or maybe a mistranslation since according to Figure 3 some capsules can be rejected on deflector device 18 and go to the Collection Station 16 and not to the Packaging Station 12 to be placed on a bottle (3). For prosecution the Examiner is in considering that the Packaging Station is receiving capsules released from the output station (9) but not “each” capsule released.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2017/0312178) in view of Cicognani (US 2005/0217208).
Regarding Claim 1:
Patel discloses an apparatus to fill and package capsules in bottles (Paragraph 95, capsule 202 is placed in a bottle or “compliance packaging” and in general indicates that medications are delivered on bottles or “compliance packaging” that can be considered bottles, paragraphs 11, 44, 82), the apparatus comprising a dosing line to fill capsules with at least one pharmaceutical or nutraceutical product (Figure 1, canisters 102), the dosing line comprising, in turn, a dosing unit to feed the pharmaceutical or nutraceutical product into the capsules (Figure 9, paragraph 71, packing assembly 204 with blades 212; a prescribed amount of medicine 902 is measured out in membrane 207 and then detached by blade 212), a pocket conveyor to move the capsules through the dosing unit (Figure 2, trays 105 over belt conveyor 104 form the pocket conveyor), and an output station to release the capsules 10 containing the pharmaceutical or nutraceutical product from the pocket conveyor; and being characterized in that it comprises, a packaging station connected to the output station so as to receive each capsule released by the pocket conveyor and feed it into a respective bottle (Patel discloses removing the capsules from the pocket conveyor to be delivered to the patients but no more details or figure, note that medicaments are delivered in “compliance packages” that can be considered bottles).
Patel does not disclose a packaging line with a conveyor device to move, in succession, the bottles through a packaging station.
Cicognani teaches a packaging line that includes a conveyor device to move, in succession, the bottles through a packaging station (Figures 1 and 2, conveyor 4 moves bottles 2 through packaging station 100 and is arranged so as to receive, through falling, the capsules 1 disengaged from a conveyor 5 in what can be considered an output station located above the conveyor device 5).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Patel the teachings of Cicognani and use a packaging line as described, with a conveyor to provide bottles to package the capsules falling by gravity after being filled and sealed as a well-known in the art way to package capsules.


Regarding Claims 7, 8 and 9:
As discussed above for claim 1, the modified invention of Patel discloses the invention as claimed.
The modified invention of Patel does not disclose a collecting station or a deflector device selectively movable between 10first and second operating positions depending on a signal coming from a control station.
Cicognani teaches a packaging line that includes a control station (Paragraph 81 checking station SC, includes checking means 7, video camera 71, aimed at acquiring information concerning the tablets 1 and provide it to processing device E) and a deflector (Paragraphs 85 and 87, deflector means 8 connected to the processing device E) that direct the tablets found defective to a collection station (Paragraph 87, Figure 3b,  bar 81 intercepts and detaches the accepted capsules 1 conveyed by the drum 6, and let the ones found defective by the video camera 71 held on the drum 6, where the defective tablets 1 are detached and fall into a rejection container 86) at the same time counting the non-defective pills.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Patel the teachings of Cicognani and use a collecting station and a deflector device connected to a control station receiving information regarding the integrity of the capsules so the deflector device send the defective capsules to a collection station and a proper count of the non-defective capsules is made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2017/0312178) in view of Cicognani (US 2005/0217208) as applied to claim 1 above, and further in view of Baroncini (US 2006/0185754), or as an alternative in view of McKnight (US 3581377) or Gamberini (US 4602428).
Regarding Claim 3:
As discussed above for claim 1, the modified invention of Patel discloses the invention as claimed, in particular the “pocket conveyor” comprising a plurality of pockets,4841-169 9each housing, on the inside, a capsule.
The modified invention of Patel does not disclose that the pockets cooperating with a pneumatic suction device designed to hold the capsule inside the pocket.
Baroncini teaches using a pocket conveyor cooperating with a suction device in particular when the pockets of the conveyor are being rotated and the capsules are retained by a vacuum inside the pockets so they don’t fall from the conveyor by gravity.
McKnight teaches a pocket conveyor cooperating with a suction device to receive the capsule into the conveyor (Figure 1, vacuum supply line 41 may be coupled to vent 40 to prevent body section 17 from bouncing upward after it has hit rounded end 38 of the bore).
Gamberini teaches using a pocket conveyor cooperating with a suction device (Figure 3) to be used to retain the bottom of the capsule when separating the bottom to the top of the capsule previously to fill the capsules.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Patel the teachings of McKnight, Gamberini or Baroncini and make the pockets of the conveyor cooperate with a suction device to receive the capsule into the conveyor and avoid the capsule bouncing off as it is transferred to the pocket conveyor; to retain the bottom of the capsule when separating the bottom to the top of the capsule previously to fill the capsules or to retain the capsules inside the pockets if the pockets are rotated to avoid the capsules falling of the pocket by gravity.

Regarding Claim 4:
As discussed above for claim 1, the modified invention of Patel discloses the invention as claimed.
The modified invention of Patel does not disclose if each 5pocket cooperates with a pneumatic compressed-air device, which can be activated in the area of the output station so as to disengage the respective capsule from the pocket.
Baroncini teaches a similar pocket conveyor that includes a pneumatic compressed-air device, which can be activated in the area of the output station so as to disengage the respective capsule from the pocket so they fall by gravity into a packaging machine.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Patel the teachings of Baroncini and make the pockets of the conveyor cooperate with a pneumatic compressed-air device, which can be activated in the area of the output station as a way to disengage the respective capsule from the pocket and make it fall into the container.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2017/0312178) in view of Cicognani (US 2005/0217208) as applied to claim 1 above, and further in view of Lake (US 2918691).
Regarding Claim 5:
As discussed above for claim 1, the modified invention of Patel discloses the invention as claimed.
The modified invention of Patel does not disclose a cleaning station so as to clean an outer surface of each capsule.
Lake teaches a cleaning station mounted between an output station and a packaging station so as to clean an outer surface of each capsule (Figures 2, the not numbered device comprising housing 11, brush 19 inlet 39 and outlet 41 will be considered the cleaning station between an output station since it is fed completed capsules on input 39 and delivers clean caps to outlet 41 towards a bottle 42) and collect the dust picked from the surface of the capsules.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Patel the teachings of Lake and use a cleaning station as described to clean off and dispose of dust on the surface on the surface of the capsules before packaging.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2017/0312178) in view of Cicognani (US 2005/0217208) as applied to claim 1 above, and further in view of Trebbi (US 2004/0249591).
Regarding Claim 6:
As discussed above for claim 1, the modified invention of Patel discloses the invention as claimed.
The modified invention of Patel does not disclose a control station to detect the presence of metal parts inside each capsule.
Trebbi teaches a control station (Figure 1, inspection station 8) to detect metal particles inside completed capsules just before a packaging station to provide information to a monitoring device and activate a rejection device to send the capsules where metal was detected to a rejection container (Figure 1, paragraph 24, line to packaging station 50, Monitoring device 14, rejection device 15 and rejection container 17).  
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Patel the teachings of Trebbi and include a first control station mounted between the output station and the packaging station so as to detect the presence of metal parts inside each capsule and activate a rejection device so the capsules with metal are not packaged and delivered to a consumer.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Patel (US 2017/0312178) does not disclose packaging the capsules in bottles, to which the Examiner agrees, Patel mentions several times that the capsules are delivered to the patients in “, since the reference Cicognani (US 2005/0217208) was the one combined with Patel for the packaging of the capsules in bottles (Paragraph 2).

The Applicant also argues that not all the capsules filled by Patel get into a bottle since Patel indicates that “The final capsule of the batch may be dispensed in a bottle or into compliance packaging for quality assurance of the batch. This capsule may be examined by a pharmacist or system 100 before the capsules of this batch are provided to the patient". The Examiner underscores the term “may”. It may be taken or not, anyway will go into a bottle. Anyway, not all the capsules of the claimed invention are bottled either, some can be rejected on the deflector device 18.

The Applicant argues also that Cicognani does not package capsules but tablets, contradicting Cicognani that on paragraphs 2 and 14 indicates packaging capsules as well as tablets.

The Applicant finally argues that “Cicognani does not teach or even suggest to package all the filled capsules in bottles nor to transfer all the filled capsules by gravity directly from the dosing line into the bottles. On the contrary, Cicognani teaches first to fill the feeding hopper 3 with the tablets 1 and then to transfer the tablets 1 to the bottles 2”. The Examiner has some observations to this last argument. First nowhere in the claim it is mentioned that the capsules are transferred “by gravity directly from the dosing line into the bottles” and second the examiner is not sure if the Specification supports that thesis since the diverter 18 and also the Output station 9 are in between.

The Examiner wants to make the observation that Claim 1 reads:
e.	an output station (9) to release the capsules (2) containing the pharmaceutical or nutraceutical product from the pocket conveyor (7); 
f. 	a packaging line (5) provided with a conveyor device (11) to move, in succession, the bottles (3) through a packaging station (12) connected to the output station (9) so as to receive each capsule (2) released by the pocket conveyor (7) and feed it into a respective bottle (3); and wherein 
g.	 the packaging station (12) is arranged under the output station (9) so as to receive, through falling, the capsules (2) disengaged from the pocket conveyor (7) in the output station (9). 

Note that the Claim does not present any structure to differentiate the “pocket conveyor” from the trays 105 being transferred by conveyor 104 of Patel. Neither any structure is given to the “output station” beyond releasing the capsules from the pocket conveyor. Cicognani surely discloses a “packaging station” connected to an “output station” so as to receive capsules that were “disengaged” from the pocket conveyor”. A better disclosure in the claim of the pocket conveyor, how the capsules are released or disengaged of it on the output station and how they reach the packaging station would probably differentiate the invention from any prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular Wagers (US 3756402) and Saari (US 3925960) disclose inspecting capsules prior to packaging.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731